Citation Nr: 0701337	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  98-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to an extraschedular rating for residuals of a 
fracture of the right wrist (major), currently rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from September 1958 to 
September 1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 1996, the Board issued a decision which denied the 
claim of entitlement to a rating greater than 10 percent for 
the right wrist disability.  In the Introduction to that 
decision, the Board expressly referred the issue of an extra-
schedular evaluation to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  In January 1997, 
the RO issued a rating decision denying entitlement to an 
evaluation in excess of 10 percent for the right wrist 
disability on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1) (2006).

In April 2001, the Board denied entitlement to an increased 
rating on an extra-schedular basis.  The veteran appealed the 
matter to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2001, the Court granted a joint 
motion for remand and stay of proceedings, vacating the 
Board's April 2001 decision.  The Board accordingly remanded 
the case in July 2002 for consideration of an increased 
rating for the right wrist disability, including on an extra-
schedular rating.  By rating action in November 2002, the RO 
granted an increased rating to 20 percent, effective June 24, 
1998.  As a 20 percent evaluation is not the maximum rating 
available for this disability, and the veteran was seeking an 
extra-schedular rating, the appeal continued.  AB v. Brown, 6 
Vet. App. 35 (1993).

The Board in September 2003 remanded the case for the RO to 
consider additional arguments and to pursue potential 
additional evidence.  Upon return of the case to the Board, 
the Board in May 2004 denied two issues then before it:  
entitlement to an increased rating for the right wrist 
disability including on an extraschedular basis, and 
entitlement to an earlier effective date for the grant of a 
20 percent disability rating for the right wrist.  

The case was again brought before the Court, and the Court by 
an April 2006 order determined that the Board had improperly 
or inadequately addressed the extra-schedular claim for the 
right wrist disability, as the Board further explains below.  
The Court also then noted that the veteran and his 
representative had not pursued, in their arguments before the 
Court, claims for a higher schedular rating for the right 
wrist disability, and for an earlier effective date for the 
assigned 20 percent evaluation.  The Court accordingly found 
the judicial appeal as to those two claims to be abandoned.  

Only the appeal of the claim for an extra-schedular rating is 
thus before the Board, and it is here REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


REMAND

As the Court directed in its April 2006 Order, the Board must 
ascertain the reason the veteran was laid off from his 
employment in December 2001, and whether that was related to 
his right wrist disability, as the veteran and his attorney 
contend.  It thus appears that the Court has, in effect, 
imposed on the Board the burden of finding negative evidence, 
to show that the veteran was laid off in December 2001 and/or 
remains unemployed for reason(s) other than his right wrist 
disability.  We observe that the veteran has not put forth or 
identified affirmative evidence that he was laid off in 
December 2001 due to his right wrist fracture residuals, or 
that he remains unemployed since then due to that disability.  

As the Board noted in our vacated May 2004 decision, it was 
reported upon June 1998 VA examination that the veteran had 
become ambidextrous, though he remained right-hand dominant.  
The evidence also reflects that he was employed for some 
periods of time as a professor.  The veteran has in the past 
contended that his wrist condition caused him to drop his 
chalk.  He has not made it clear how, in this era of 
PowerPoint and computer-based projectors, holding chalk is a 
necessity for professorial teaching; or how employment might 
be precluded if he has become ambidextrous in the decades 
post service; or how he has remained right-hand dominant if 
he is ambidextrous and if, as alleged, he has lost functional 
use of the right hand due to his right wrist disability.  
These sorts of questions are implicated by the veteran's 
claim of an extra-schedular rating for his right wrist 
fracture residuals, based upon a contention of unemployment 
or unemployability due to that disability, and it is hoped 
that they will be addressed by the development below.  

The veteran last underwent a VA examination in June 2001.  A 
further VA examination is in order, as is a social and 
occupational survey, including to address some of these 
questions posed by the evidence.  

The regulatory criteria for extra-schedular consideration are 
as follows:

The governing norm in these exceptional cases is:  
A finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1) (2006).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should appropriately contact 
the veteran and ask what treatments and/or 
hospitalizations he has undergone for his 
right wrist fracture residuals since 
September 1998.  He should be informed of 
the relative duties, for him and for VA, 
in developing his claim, pursuant to the 
VCAA.  

a.  He should be asked to provide a 
statement addressing how his condition 
has affected his ability to work or 
perform other activities, and should be 
asked to provide supporting statements 
from relevant parties, such as current 
or former employers, fellow workers, 
and treatment providers, to support 
special circumstances of his wrist 
disability, such as prolonged periods 
of hospitalization or special work 
incapacity.

b.  He should be asked to provide 
appropriate contact information for any 
treatment facilities and employers, and 
to provide documentation of actions 
taken to seek work, if any.  He should 
also be asked if he is receiving Social 
Security Disability benefits, and if he 
has applied for such benefits, and if 
so on what basis.  Any indicated 
development should be pursued, and all 
records and responses received should 
be associated with the claims folder.

2.  If the veteran reports receipt of 
Social Security disability benefits, the 
RO should also obtain and associate with 
the claims file any Social Security 
disability determination(s) and the 
medical records underlying the 
determination(s).

3.  Thereafter, the veteran should be 
afforded a VA examination to determine the 
nature and extent of his residuals of a 
right wrist fracture, including in 
particular any effects the disability may 
have on employment, and whether prolonged 
hospitalization or other severe or 
intensive treatment has been undergone for 
the right wrist fracture residuals.  To 
the extent necessary, any indicated non-
invasive tests and studies should be 
conducted and all clinical findings 
reported in detail.  

4.  The examiner must review the claims 
folder, including any records of 
hospitalization or other treatment, and 
any records from employers or former 
employers which may reflect on impact of 
his right wrist fracture residuals on his 
functional capacities, especially for 
useful work.  The examiner should then 
address the following matters: 

a.  What is the nature and extent of 
the veteran's residuals of a right 
wrist fracture?  What impairment in 
range of motion or functional use of 
the right wrist and hand are present 
due to residuals of the right wrist 
fracture (including any pain, loss of 
motion, weakness, fatigability, loss of 
endurance, or incoordination)?

b.  Is the veteran ambidextrous, and if 
so, how or to what extent do the 
residuals of right wrist fracture 
impair the veteran's capacity for 
useful work?  How is this reflected 
relative to his former work 
experiences?

c.  How do the residuals of right wrist 
fracture result in impairment of work-
type functioning beyond ordinary 
impairment resulting from loss of wrist 
functioning?

d.  What, if any, muscle groups are 
affected?  For each muscle group 
affected, what is the nature and extent 
of the muscle damage and residual 
impairment of muscle functioning?

e.  What other conditions or 
impairments indicated in the record or 
upon examination, may cause or 
contribute to significant periods of 
hospitalization or work incapacity?  
How, if at all, are these related to 
the veteran's residuals of right wrist 
fracture?

f.  All findings and conclusions should 
be explained in detail.  The veteran's 
claims file must be made available to 
the examiner, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed.

4.  Thereafter, a social and industrial 
survey should be conducted.  A detailed 
work history should be elicited, and an 
assessment of the veteran's day-to-day 
functioning should be made. 

a.  The social worker should make 
appropriate inquiries to indicated 
persons or establishments, including 
family members, neighbors, and current 
and former places or work.

b.  The social worker should comment on 
the degree of social and industrial 
impairment which the veteran 
experiences as a result of his right 
wrist fracture residuals.  The social 
worker should distinguish between the 
impairment attributable to this 
disability and impairment attributable 
to any other conditions found.

c.  The claims folder should be made 
available to the social worker prior to 
the social and industrial survey, and 
he or she should consider pertinent 
findings made upon the newly obtained 
VA examination, as well as any findings 
reflected in records obtained from the 
Social Security Administration.

5.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



